Order entered January 29, 2020




                                                       In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas
                                              No. 05-19-01420-CV

                      IN THE INTEREST OF I.E.S. AND D.W.S., CHILDREN

                            On Appeal from the 86th Judicial District Court
                                       Kaufman County, Texas
                                  Trial Court Cause No. 83149-86

                                                     ORDER
       Before this Court is court reporter Jonette C. Jackson’s January 27, 2020 request for

extension of time to file the reporter’s record. Ms. Jackson states that appellant has not yet

requested preparation of the reporter’s record. For this reason, we DENY the request as

premature.

       The record before this Court shows that appellant is indigent and is allowed to proceed

without payment of costs. Accordingly, we ORDER appellant to provide, by February 10,

2020, written verification that he has requested preparation of the reporter’s record1. We caution

appellant that failure to provide the requested verification by February 10, 2020, may result in

an order that the appeal be submitted without the reporter’s record. See TEX. R. APP. 37.3(c).




       1
           Appellant shall disregard this Court’s letter dated January 27, 2020.
           We DIRECT the Clerk of this Court to send a copy of this ORDER to Ms. Jackson;

Elizabeth Crow Woods, Official Court Reporter of the 86th Judicial District Court; and all

parties.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE